Northern Oil and Gas, Inc. Announces 2013 Third Quarter Results WAYZATA, MINNESOTA — November 7, 2013 — Northern Oil and Gas, Inc. (NYSE MKT: NOG) today announced 2013 third quarter results of operations. 2 · Third quarter 2013 production of 1,200,520 barrels of oil equivalent (“Boe”), or 13,049 average Boe per day, a 20% sequential increase over the second quarter of 2013 · Oil and gas sales increased to $107.2 million, a 35% sequential increase over the second quarter of 2013 · Northern added 147 gross (12.1 net) wells to production during the third quarter of 2013 · Northern repurchased 2,036,383 shares of its common stock during the third quarter of 2013 at an average price of $12.82 per share Northern’s Adjusted Net Income for the third quarter of 2013 was $20.0 million, or $0.32 per diluted share.Adjusted Net Income excludes the impact of unrealized mark-to-market gains and losses on derivative instruments.GAAP net income for the third quarter of 2013 was $1.7 million, or $0.03 per diluted share.Adjusted EBITDA for the third quarter of 2013 was $74.6 million, a sequential increase of 28% when compared to the second quarter of 2013. On August 16, 2013, Northern began repurchasing shares under its existing share buyback authorization.During the third quarter, the company repurchased 2,036,383 million shares for approximately $26.1 million, or an average price of $12.82 per share. ACREAGE UPDATE As of September 30, 2013, Northern controlled approximately 187,000 net acres targeting the Williston Basin Bakken and Three Forks formations.During the third quarter of 2013, Northern acquired leasehold interests covering an aggregate of 7,357 net mineral acres at an average cost of $1,462 per net acre.In the first nine months of 2013, Northern has incurred approximately $22.6 million on acreage acquisitions, and will continue to actively pursue opportunities to add to its core acreage position. As of September 30, 2013, approximately 61% of Northern’s total acreage position, and approximately 71% of Northern’s North Dakota acreage position, was developed, held by production or held by operations. DRILLING AND COMPLETIONS UPDATE During the third quarter of 2013, Northern added 147 gross (12.1 net) wells to production, bringing year to date well additions to 358 gross (27.3 net).As a result, Northern’s producing wells totaled 1,585 gross (133.5 net) as of September 30, 2013.In addition to these wells, Northern was participating in 260 gross (18.8 net) wells drilling or awaiting completion at September 30, 2013.The weighted average AFE estimate for the wells in process as of September 30, 2013 is $9.0 million. During October 2013, Northern added an additional 65 gross (4.6 net) wells to production.In addition to its producing wells, Northern was participating in 255 gross (17.4 net) wells drilling or awaiting completion as of October 31, 2013. CAPITAL EXPENDITURES AND LIQUIDITY UPDATE During the third quarter of 2013, Northern incurred $97.8 million of capital expenditures on drilling and completion and capitalized workover costs.Capital expenditures in the third quarter include amounts attributable to wells on the current drilling or awaiting completion list.In addition, during the third quarter Northern incurred $11.1 million on acreage, and $8.6 million on other capitalized expenditures. At September 30, 2013, Northern had drawn $45 million on its $450 million of committed liquidity under the company’s $750 million revolving credit facility.Including approximately $11.9 million in cash, the company had liquidity of approximately $416.9 million at quarter end. UPDATED 2013 OUTLOOK As a result of year to date net well additions during the first three quarters of 2013 (27.3 net) and the 4.6 net wells added in October, Northern now estimates that it will add approximately 37 to 39 net wells to production during 2013.Full year production will depend on the number and timing of net well additions during the fourth quarter, but at this time Northern estimates 2013 production will be in a range of 4.4 to 4.5 million barrels of oil equivalent. MANAGEMENT COMMENT “We are pleased to see our growth trajectory resume in the third quarter, driven by an increase in completions, pad drilling efficiencies and improving well productivity,” commented Northern’s Chairman and Chief Executive Officer Michael Reger. “October activity was also very encouraging and we are in a great position to continue to execute our business plan into 2014 and beyond. We will continue to seek high quality acreage opportunities, develop our extensive drilling inventory and explore additional ways to maximize shareholder value.” THIRD QUARTER 2 The following table sets forth selected operating and financial data for the periods indicated. Three Months Ended September 30, % Change Net Production: Oil (Bbl) 15 Natural Gas and NGLs (Mcf) 29 Total (Boe) 16 Average Sales Prices: Oil (per Bbl) $ $ 15 Effect of (Loss) Gain on Settled Derivatives on Average Price (per Bbl) ) ) Oil Net of Settled Derivatives (per Bbl) 4 Natural Gas and NGLs (per Mcf) 64 Realized Price on a Boe Basis Including all Realized Derivative Settlements 4 Operating Expenses (per Boe): Production Expenses $ $ 14 Production Taxes 6 General and Administrative Expense (Including $1.03 per Boe and $6.74 per Boe of Non-Cash Share Based Compensation in 2013 and 2012, respectively) ) Depletion of Oil and Gas Properties (1 ) Net Producing Wells at Period End 36 Oil and Natural Gas Sales In the third quarter of 2013, oil, natural gas and NGL sales, excluding the effect of settled derivatives, increased 33% as compared to the third quarter of 2012, driven by a 16% increase in production and a 15% increase in realized prices, excluding the effect of settled derivatives.The higher average realized price in the third quarter of 2013 as compared to the same period in 2012 was driven by higher average NYMEX oil prices and a lower oil price differential.Oil price differential during the third quarter of 2013 was $9.04 per barrel, as compared to $10.18 per barrel in the third quarter of 2012. Derivative Instruments For the third quarter of 2013, Northern incurred a loss on settled derivatives of $8.1 million, compared to a $1.7 million gain for the third quarter of 2012.Northern’s average realized price (including all derivative settlements) received during the third quarter of 2013 was $82.58 per Boe compared to $79.38 per Boe in the third quarter of 2012. Northern had a mark-to-market derivative loss of $29.4 million in the third quarter of 2013 compared to a $22.3 million loss in the third quarter of 2012.At September 30, 2013, all of Northern’s derivative contracts were recorded at their fair value, which was a net liability of $23.9 million, a decrease of $30.2 million from the $6.3 million net asset recorded as of September 30, 2012. Production Expenses Production expenses were $11.5 million in the third quarter of 2013 compared to $8.7 million in the third quarter of 2012.Northern experiences increases in operating expenses as it adds new wells and maintains production from existing properties.On a per unit basis, production expenses increased from $8.42 per Boe in the third quarter of 2012 to $9.56 per Boe in the third quarter of 2013.This 14% increase was driven by higher water hauling and disposal costs and workover expenses.Over the past twelve months, we have had significant net well additions in areas that have high levels of water production and a less developed water hauling and disposal infrastructure, resulting in increased water hauling and disposal costs. Production Taxes Average production tax rates on oil and gas sales were 9.3% in the third quarter of 2013 and 10.0% in the third quarter of 2012. Production tax expense was $9.9 million in the third quarter of 2013 compared to $8.1 million in the third quarter of 2012. General and Administrative Expense General and administrative expense was $4.2 million for the third quarter of 2013 compared to $9.5 million for the third quarter of 2012.On a per unit basis, third quarter 2013 general and administrative expenses were $3.47 per Boe, a 62% reduction when compared with the $9.12 per Boe for the third quarter of 2012.General and administrative expense in the third quarter of 2012 included a $4.9 million severance charge (or approximately $4.72 per Boe) in connection with the departure of Northern’s former president.Excluding this severance charge, general and administrative expense decreased by 9% compared to the third quarter of 2012, driven by lower share based compensation. Depletion, Depreciation and Amortization Depletion, depreciation and amortization (“DD&A”) was $32.1 million in the third quarter of 2013 compared to $28.1 million in the third quarter of 2012.Depletion expense, the largest component of DD&A, was $26.66 per Boe in the third quarter of 2013 compared to $26.93 per Boe in the third quarter of 2012. Interest Expense Interest expense, net of capitalized interest, was $9.2 million for the third quarter of 2013 compared to $5.2 million in the third quarter of 2012.The increase in interest expense was due to the issuance of $200 million in 8% senior unsecured notes during the second quarter of 2013. Net Income Net income was $1.7 million, or approximately $0.03 per diluted share, for the third quarter of 2013, compared to $0.3 million, or approximately $0.00 per diluted share, for the third quarter of 2012.Net income in both periods was negatively impacted by unrealized mark-to-market derivatives losses, net of tax, totaling $18.3 million in the third quarter of 2013 and $13.4 million in the third quarter of 2012. Non-GAAP Financial Measures Adjusted Net Income for the third quarter of 2013 was $20.0 million, or approximately $0.32 per diluted share, compared to $16.7 million, or approximately $0.27 per diluted share, for the third quarter of 2012.Northern defines Adjusted Net Income as net income (loss) excluding (i) unrealized gain (loss) on derivative instruments, net of tax and (ii) severance expenses in connection with the departure of our former president, net of tax. Adjusted EBITDA for the third quarter of 2013 was $74.6 million, compared to $63.1 million for the third quarter of 2012.Northern defines Adjusted EBITDA as net income (loss) before (i) interest expense, (ii) income taxes, (iii) depreciation, depletion, amortization and accretion, (iv) unrealized gain (loss) on derivative instruments and (v) non-cash share based compensation expense. Adjusted Net Income and Adjusted EBITDA are non-GAAP measures.A reconciliation of these measures to the most directly comparable GAAP measure is included in the accompanying financial tables found later in this release.Management believes the use of these non-GAAP financial measures provides useful information to investors to gain an overall understanding of current financial performance.Specifically, management believes the non-GAAP results included herein provide useful information to both management and investors by excluding certain expenses and unrealized derivatives gains and losses that management believes are not indicative of Northern’s core operating results.In addition, these non-GAAP financial measures are used by management for budgeting and forecasting as well as subsequently measuring Northern’s performance, and management believes it is providing investors with financial measures that most closely align to its internal measurement processes. HEDGING UPDATE Northern hedges portions of its expected production volumes to increase the predictability of its cash flow and to help maintain a strong financial position. The following table summarizes Northern’s oil derivative contracts as of September 30, 2013, by fiscal quarter: COSTLESS COLLARS SWAPS Contract Period Volume (Bbls) Weighted Average Floor/Ceiling Price (per Bbl) Volume (Bbls) Weighted Average Price (per Bbl) 2013: Q4 $
